Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                
                                                               DETAILED ACTION

          1.This action is response to application filed on 01/18/2022. Claims 25-44 are pending.
	2. The Information Disclosure Statement (IDS) filed on 01/18/2022 is reviewed. 
                                 Reasons for allowance

3. With respect to claims 25 and 38, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole.                         
4. The closet prior art of record (in particular, U.S. 20150249574 to Zhang (hereinafter " Zhang'9574")) does not disclose, with respect to claim 25, processing the parsed requests to configure the plurality of resources by processing a first parsed request before a second parsed request when the second request relates to the second resource that depends on the first resource as claimed. Rather, Zhang teaches a network controller receives a request from an application via an API, wherein the request comprises program 
5. The prior art of record (in particular, U.S. 10795909 to Bond et al. (hereinafter " Bond '909")) does not disclose, with respect to claim 25,  a method of deploying resources in a software defined datacenter (SDDC), the method comprising: receiving an Application Programming Interface (API) command; parsing the API command into a plurality of requests regarding a plurality of software-defined (SD) resources in the SDDC including first and second resources; processing the parsed requests to configure the plurality of resources by processing a first parsed request before a second parsed request when the second request relates to the second resource that depends on the first resource. Rather Bond teaches a hierarchical navigation system for query-based searching. The hierarchical navigation system processes based on relationships of parental dependencies (e.g., the data or resources the present resource depends on) or child dependencies (e.g., the data or resources that depend on the present resource). Such relationships can also be based on other data categories or classifications, such as user access permissions (e.g., what type of read/write access one or more users have to various datasets), storage locations of datasets, and/or a combination of various types of relationships (Bond abstract; column 1, lines 48-67). 

7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	                                     Conclusions
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452